DETAILED ACTION

The instant application having application No 17/193311 filed on 03/05/2021 is presented for examination by the examiner.

Examiner Notice
The claims 1, 5 and 8 have the limitation unclear “thereon” and “so as to” and “when”, it is unclear what action associated with the inner packet, please clarify the language features from the limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wylie et al. (U.S. 20200021966, Jan. 16, 2020) in view of Roundtree (U.S. 20170187722, Jun. 29, 2017).
 	Regarding Claim 1, Wylie discloses a Bluetooth mesh network system having unprovisioned communication mechanism, the system comprising a delivering node configured to generate a beacon signal having identification information that is not a key and perform broadcast communication accordingly (page 15, par (0126), line 10-20, a mobile device providing pixel in range of and receive signals from beacon transmitters of different geo-fenced regions. To enable the mobile device to determine which signal to use, the signals emitted by beacon transmitters encoded with a particular display ID(not a key), identifying one of the displays with which the transmitter is associated).
Wylie discloses all aspects of the claimed invention, except a receiving node configured to receive the beacon signal and perform identification and processing thereon under a network communication protocol to execute a command corresponding to the beacon signal.
Roundtree is the same field of invention teaches a receiving node configured to receive the beacon signal and perform identification and processing thereon under a network communication protocol to execute a command corresponding to the beacon signal (page 5, par (0057), line 5-20, iBeacon protocol this allows device to transmit a beacon signal for devices within proximal signal range like device, this transmission signal comprised of the temporary ID, commands, this data encoded in a signal such as a iBeacon signal(s) e.g., encoded in an iBeacon signal UUID, other type of signal).
Wylie and Roundtree are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify based on the receiving node configured to receive the beacon signal and perform identification  the teaching of Wylie to include the data encoded in a signal such as a iBeacon signal(s) e.g., encoded in an iBeacon signal UUID, other type of signal the teaching of Roundtree because it is providing consumer with better deals and other benefits.
Regarding Claim 2, Wylie discloses the network communication protocol is a bearer layer that is a bottom layer of the mesh network communication protocol, or a generic access profile (GAP) layer of a Bluetooth low energy (BLE) protocol(page 3, par (0034), line 1-10, Lightshow scene parameters transmitted to the pixels by way of a Bluetooth Low Energy (BLE) signal which is broadcast by transmitters (beacons) located at the venue of the live event).
Regarding Claim 3, Wylie discloses the identification information is a product serial number or a manufacturer identification code (page 1, par (0004), line 1-10, crowd participation devices, are often one-time use items which manufactured for each live event, adding to the costs of providing the crowd participation lightshow for the event).
Regarding Claim 4, Wylie discloses the beacon signal includes relay function supporting information and relay count information (page 5, par (0043), line 1-10, beacon transmitter to periodically broadcast used to relay messages from lightshow controller to beacon transmitter to configure the beacon signals from beacon transmitter).
Regarding Claim 5, Wylie discloses the receiving node is further configured to store the beacon signal, so as to ignore the same beacon signal when the beacon signal is received. (page 15, par (0126), line 10-20, a mobile device providing pixel in range of and receive signals from beacon transmitters of different geo-fenced region).
Regarding Claim 6, Wylie discloses the delivering node retransmits the beacon signal after a predetermined time period (page 3, par (0017), line 1-10, clocked times have a spread of more than a certain predetermined threshold, such as 10 ms, the speaker node configured to wait out a round of RF signals by refraining from emitting an audio signal for the round).
Regarding Claim 7, Wylie discloses the delivering node encrypts the beacon signal and the receiving node performs cyclic redundancy check on the beacon signal (page 7, par (0072), line 1-10, the data packet concludes with a cyclic redundancy check (CRC) for error checking).
Regarding Claim 8, Wylie discloses a Bluetooth mesh network system communication method having unprovisioned communication mechanism, the method comprising generating a beacon signal having identification information that is not a key and performing broadcast communication accordingly by a delivering node (page 15, par (0126), line 10-20, a mobile device providing pixel in range of and receive signals from beacon transmitters of different geo-fenced regions. To enable the mobile device to determine which signal to use, the signals emitted by beacon transmitters encoded with a particular display ID(not a key), identifying one of the displays with which the transmitter is associated).
Wylie discloses all aspects of the claimed invention, except receiving the beacon signal and performing identification and processing thereon under a network communication protocol to execute a command corresponding to the beacon signal by a receiving node.
Roundtree is the same field of invention teaches receiving the beacon signal and performing identification and processing thereon under a network communication protocol to execute a command corresponding to the beacon signal by a receiving node (page 5, par (0057), line 5-20, iBeacon protocol this allows device to transmit a beacon signal for devices within proximal signal range like device, this transmission signal comprised of the temporary ID, commands, this data encoded in a signal such as a iBeacon signal(s) e.g., encoded in an iBeacon signal UUID, other type of signal).
Wylie and Roundtree are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify based on the receiving node configured to receive the beacon signal and perform identification  the teaching of Wylie to include the data encoded in a signal such as a iBeacon signal(s) e.g., encoded in an iBeacon signal UUID, other type of signal the teaching of Roundtree because it is providing consumer with better deals and other benefits.
Regarding Claim 9, Wylie discloses the network communication protocol is a bearer layer that is a bottom layer of the mesh network communication protocol, or a generic access profile (GAP) layer of a Bluetooth low energy (BLE) protocol(page 3, par (0034), line 1-10, Lightshow scene parameters transmitted to the pixels by way of a Bluetooth Low Energy (BLE) signal which is broadcast by transmitters (beacons) located at the venue of the live event).
Regarding Claim 10, Wylie discloses the identification information is a product serial number or a manufacturer identification code (page 1, par (0004), line 1-10, crowd participation devices, are often one-time use items which manufactured for each live event, adding to the costs of providing the crowd participation lightshow for the event).
Regarding Claim 11, Wylie discloses the beacon signal includes relay function supporting information and relay count information (page 5, par (0043), line 1-10, beacon transmitter to periodically broadcast used to relay messages from lightshow controller to beacon transmitter to configure the beacon signals from beacon transmitter).
Regarding Claim 12, Wylie discloses storing the beacon signal by the receiving node; and ignoring the same beacon signal when the beacon signal is received by the receiving node (page 15, par (0126), line 10-20, a mobile device providing pixel in range of and receive signals from beacon transmitters of different geo-fenced regions).
Regarding Claim 13, Wylie discloses retransmitting the beacon signal after a predetermined time period by the delivering node (page 3, par (0017), line 1-10, clocked times have a spread of more than a certain predetermined threshold, such as 10 ms, the speaker node configured to wait out a round of RF signals by refraining from emitting an audio signal for the round).
Regarding Claim 14, Wylie discloses encrypting the beacon signal by the delivering node and performing cyclic redundancy check on the beacon signal by the receiving node (page 7, par (0072), line 1-10, the data packet concludes with a cyclic redundancy check (CRC) for error checking).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Lowell (US 20200077284, Mar. 5, 2020) teaches Detecting Network Devices Without Joining a Network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464